THIRD MODIFICATION AND WAIVER AGREEMENT

This Third Modification and Waiver Agreement (this “Amendment”) is dated
effective as of May 20, 2015, by and among HII TECHNOLOGIES, INC., a Delaware
corporation (“HII”), APACHE ENERGY SERVICES, LLC, a Nevada limited liability
company (“Apache Energy Services”), AQUA HANDLING OF TEXAS, LLC, a Texas limited
liability company (“Aqua Handling”), HAMILTON INVESTMENT GROUP, an Oklahoma
corporation (“HIG”), SAGE POWER SOLUTIONS, INC. f/k/a KMHVC, Inc., a Texas
corporation (“Sage”; and with HII, Apache Energy Services, Aqua Handling and
HIG, the “Borrower”), HEARTLAND BANK, an Arkansas state bank, as administrative
agent (in such capacity, “Agent”) on behalf of the Lenders (as defined in the
Credit Agreement).  

W I T N E S S E T H:

WHEREAS, pursuant to that certain Credit Agreement (Term Loan) dated August 12,
2014 (as the same may have been or may hereafter be modified, renewed or
amended, the “Credit Agreement”), Lender has made a term loan to Borrower in the
amount of $12,000,000 (the “Term Loan”);

WHEREAS, defined terms used but not otherwise defined herein shall have the
meanings ascribed to such terms in the Credit Agreement;

WHEREAS, the Term Loan is secured, in part, by those certain Security Agreements
executed by each Borrower in favor of Agent, for the benefit of the Lenders (the
“Security Agreement”);

WHEREAS, Borrower is in default under the Credit Agreement from (a) its failure
to satisfy the Fixed Charge Coverage Ratio financial covenant set forth in
Section 8.19(a) for the periods ending December 31, 2014 and March 31, 2015; (b)
its failure to satisfy the Tangible Net Worth financial covenant set forth in
Section 8.19(b) for the periods ending December 31, 2014 and March 31, 2015; (c)
its failure to satisfy the First Lien Leverage Ratio financial covenant set
forth in Section 8.19(d) for the periods ending December 31, 2014 and March 31,
2015; (d) its failure to deliver it annual operating budgets within thirty (30)
days prior to year end, as required by Section 8.1(e); (e) its payment of a
Distribution during the occurrence of an Event of Default, as prohibited by
Section 9.5(b); (f) the occurrence of a change in the Chief Financial Officer of
Borrower, as prohibited by Section 9.12; (g) the failure to close the accounts
listed on Schedule 1, attached hereto (collectively, the “Open Accounts”),
within sixty (60) days of the Closing Date, as required by Section 8.12 of the
Credit Agreement  and (h) the failure to satisfy the Ratio of EBITDA to Interest
Expense financial covenant for the period ending March 31, 2015 (collectively,
the “Existing Defaults”);

WHEREAS, Borrower has requested that Lenders (a) waive the Existing Defaults,
(b) waive collection of accrued interest equal to the difference between
interest which has accrued at the rate applicable following the occurrence of an
Event of Default and interest which would have occurred over the same period at
the Applicable Rate (such amount being the “Default Rate Interest”); and (c)
make certain modifications and amendments more particularly set forth herein;
and





THIRD MODIFICATION AGREEMENT (HII Technologies – Credit Agreement)

Page 1




--------------------------------------------------------------------------------

WHEREAS, the Lenders have agreed to the foregoing, subject to the terms and
conditions set forth herein.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Borrower, Agent and Lenders hereby agree as follows:




ARTICLE I

WAIVER AND RELEASE




Section 1.01.

Waivers.  

(a)

Waiver of Existing Defaults.  Subject to satisfaction of the terms of Section
4.01 below, Agent, with the consent of the Majority Lenders, hereby waives the
Existing Defaults. Lenders’ agreement to waive the Existing Defaults (a) in no
way shall be deemed an agreement by Agent or Lenders to waive Borrower’s
compliance with the above-described covenant as of all other dates, (b) shall
not limit or impair Agent’s or Lenders’ right to demand strict performance of
the above-described covenant as of all other dates, and (c) shall not limit or
impair Agent’s and Lenders’ rights to demand strict performance of all other
covenants as of any date.

(b)

Waiver of Default Rate Interest.  Subject to satisfaction of the terms of
Section 4.01 below, Agent, with the consent of the Majority Lenders, hereby
waives collection of the Default Rate Interest.  Lenders’ agreement to waive
collection of the Default Rate Interest shall not limit or impair Agent’s or
Lenders’ right to increase the applicable rate of interest following any other
Event of Default, as set forth in Section 3.1 of the Credit Agreement, or to
demand strict performance thereof. Borrower acknowledges and agrees that
Lenders’ right to receive Default Rate Interest is a present right, and the
Waiver of collection of Default Rate Interest constitutes a forgiveness of debt.

Section 1.02.

Release by Borrower.

(a)

For good and valuable consideration, Borrower hereby forever relieves, releases,
and discharges Agent and each Lender and their present or former employees,
officers, directors, agents, representatives, attorneys, and each of them, from
any and all claims, debts, liabilities, demands, obligations, promises, acts,
agreements, costs and expenses, actions and causes of action, of every type,
kind, nature, description or character whatsoever, whether known or unknown,
suspected or unsuspected, absolute or contingent, arising out of or in any
manner whatsoever connected with or related to facts, circumstances, issues,
controversies or claims existing or arising from the beginning of time through
and including the date of execution of this Amendment (collectively “Released
Claims”). Without limiting the foregoing, the Released Claims shall include any
and all liabilities or claims arising out of or in any manner whatsoever
connected with or related to the Loan Documents, the Recitals hereto, any
instruments, agreements or documents executed in connection with any of the
foregoing or the origination, negotiation, administration, servicing and/or
enforcement of any of the foregoing.





THIRD MODIFICATION AGREEMENT (HII Technologies – Credit Agreement)

Page 2




--------------------------------------------------------------------------------



(b)

By entering into this release, Borrower recognizes that no facts or
representations are ever absolutely certain and it may hereafter discover facts
in addition to or different from those which it presently knows or believes to
be true, but that it is the intention of Borrower hereby to fully, finally and
forever settle and release all matters, disputes and differences, known or
unknown, suspected or unsuspected; accordingly, if Borrower should subsequently
discover that any fact that it relied upon in entering into this release was
untrue, or that any understanding of the facts was incorrect, Borrower shall not
be entitled to set aside this release by reason thereof, regardless of any claim
of mistake of fact or law or any other circumstances whatsoever.  Borrower
acknowledges that it is not relying upon and has not relied upon any
representation or statement made by Agent or any Lender with respect to the
facts underlying this release or with regard to any of such party’s rights or
asserted rights.

(c)

This release may be pleaded as a full and complete defense and/or as a
cross-complaint or counterclaim against any action, suit, or other proceeding
that may be instituted, prosecuted or attempted in breach of this release.
 Borrower acknowledges that the release contained herein constitutes a material
inducement to Agent and Lenders to enter into this Amendment, and that neither
Agent nor Lenders would have done so but for Agent’s and Lenders’ expectation
that such release is valid and enforceable in all events.

(d)

Borrower hereby represents and warrants to Agent and Lenders, as follows:

(i)

Except as expressly stated in this Amendment, neither Agent nor any Lender, nor
any agent, employee or representative of Agent or any Lender, has made any
statement or representation to Borrower regarding any fact relied upon by
Borrower in entering into this Amendment.

(ii)

Borrower has made such investigation of the facts pertaining to this Amendment
and all of the matters appertaining thereto, as it deems necessary.

(iii)

The terms of this Amendment are contractual and not a mere recital.  

(iv)

This Amendment has been carefully read by Borrower, the contents hereof are
known and understood by Borrower, and this Amendment is signed freely, and
without duress, by Borrower.  

(e)

Borrower represents and warrants that it is the sole and lawful owner of all
right, title and interest in and to every claim and every other matter which it
releases herein, and that it has not heretofore assigned or transferred, or
purported to assign or transfer, to any person, firm or entity any claims or
other matters herein released.  Borrower shall indemnify Agent and each Lender,
defend and hold it harmless from and against all claims based upon or arising in
connection with prior assignments or purported assignments or transfers of any
claims or matters released herein.





THIRD MODIFICATION AGREEMENT (HII Technologies – Credit Agreement)

Page 3




--------------------------------------------------------------------------------




ARTICLE II

AGREEMENTS, REPRESENTATIONS AND WARRANTIES




Section 2.01.

Agreement Regarding Equity Raise.  As a condition to the effectiveness hereof,
Borrower shall close a Series B Preferred Equity round of financing in an amount
of not less than $2,735,000 (the “May 2015 Equity Raise”).  Borrower further
agrees to apply the proceeds of the May 2015 Equity Raise as follows:  (a)
$1,977,425 shall be used to pay the accounts payable approved by Lenders and
identified on a schedule provided to Lenders in connection herewith, (b)
$757,575 shall be deposited into a restricted account with Agent, which shall be
subject to a blocked account agreement in form and substance satisfactory to
Agent, and shall be used solely for the payment of the Term Loan, and (c) all
remaining proceeds shall be deposited into the Collections Account.




Section 2.02.

Agreement Regarding Amounts Owing under the Purchase Agreement. Pursuant to the
terms of the Purchase Agreement, Borrower currently owes to the sellers
thereunder the amount of $2,428,871.  For the avoidance of doubt, this amount
shall be considered Debt for all purposes under the Credit Agreement.

Section 2.03.

Representations, Warranties and Covenants Regarding Open Accounts. Schedule 1
sets forth the owner, depository, account number and balance of the Open
Accounts, as of the date hereof.  Borrower shall close the Open Accounts and
move all depository and treasury services business conducted through the Open
Accounts to Heartland Bank within thirty (30) days of the date hereof; provided,
that in no event shall the balance of any such Open Account exceed $10,000.
 Notwithstanding the foregoing, Agent may at any time require Borrower to
deliver a control agreement, in form and content acceptable to Agent, for all or
any of the Open Accounts, and if Borrower fails to provide such control
agreement within three (3) days of Agent’s request, Agent may require Borrower
to immediately close such Open Account and move all amounts on deposit therein
to Heartland Bank.

Section 2.04.

Appraisal.  Agent, for the benefit of the Lenders, may at any time hereafter
obtain an appraisal of all or any part of the Collateral prepared in accordance
with written instructions from Agent by a third-party appraiser engaged directly
by Agent and approved by the Majority Lenders.  The cost of such appraisal shall
be borne by Borrower, and such appraisal shall not constitute the one appraisal
for which Borrower shall be responsible for the next twelve (12) months, as set
forth in Section 8.18 of the Credit Agreement.  Agent, for the benefit of the
Lenders, may at any time hereafter, in its sole discretion, obtain another
appraisal of all or any part of the Collateral, and the cost of any such
appraisal shall be borne by Borrower and such appraisal shall constitute the one
appraisal for which Borrower is responsible for the cost pursuant to Section
8.18 of the Credit Agreement.  For the sake of clarity, Lenders require this
appraisal to be completed within sixty (60) days of the date hereof.  





THIRD MODIFICATION AGREEMENT (HII Technologies – Credit Agreement)

Page 4




--------------------------------------------------------------------------------




ARTICLE III

AMENDMENTS




Section 3.01.

New Defined Terms.  Article I of the Credit Agreement is hereby amended to
include the following as new defined terms, each inserted in appropriate
alphabetical order:

“May 2015 Equity Raise” shall have the meaning set forth in the Third Amendment.

“Hamilton Debt” means that certain Debt in the amount of $2,428,871 payable to
William H. Hamilton and Sharon K. Hamilton under the Purchase Agreement.

“Sage” means Sage Power Solutions, Inc., a Texas corporation

“Third Amendment” means that certain Third Modification, Consent and Waiver
Agreement dated May 20, 2015 by and among Borrower and Agent, on behalf of the
Lenders.

“Third Amendment Closing Date” means May 20, 2015.

Section 3.02.

Amended Defined Terms.  The definitions of the terms below, as set forth in
Article I of the Credit Agreement, are hereby amended and restated, each in its
entirety as follows:

“Applicable Rate” shall mean thirteen and three quarters percent (13.75%).

“Borrower” shall mean HII, Apache Energy Services, Aqua Handling, HIG, and Sage.
 

“Debt” shall mean, with respect to any Person at any time, without duplication,
(a) indebtedness for borrowed money or for the deferred purchase price of
property or services purchased, excluding unsecured trade accounts payable
within 120 days after the creation thereof, (b) all indebtedness of others for
borrowed money or for the deferred purchase price of property or services
secured by a Lien on any property owned by such Person, whether or not such
indebtedness has been assumed by such Person, (c) all obligations evidenced by
notes, bonds, debentures or similar instruments, (d) Capitalized Lease
Obligations, (e) all obligations payable out of the proceeds of production from
property of such Person, whether or not the obligation secured thereby shall
have been assumed by such Person, and (f) Contingent Obligations of such Person;
provided, however that “Debt” shall not include any employment agreements.  For
the sake of clarity, the Hamilton





THIRD MODIFICATION AGREEMENT (HII Technologies – Credit Agreement)

Page 5




--------------------------------------------------------------------------------

Debt, and, without duplication, any working capital adjustment due and owing
under the Purchase Agreement shall constitute Debt.

“Payment Date” shall mean the first day of each month (or if any such date is
not a Business Day, then the next preceding Business Day).

Section 3.03.

Deletion of Defined Terms.  The defined term “Applicable Margin” is hereby
deleted in its entirety.

Section 3.04.

Principal Payments.  Section 4.1(b) of the Credit Agreement is hereby amended
and restated its entirety as follows:

(b)

Principal Payments.  Beginning on May 1, 2015 and continuing on each subsequent
Payment Date until the Maturity Date, and in addition to payments of interest
required in Section 4.1(a), Borrower will pay installments of principal (each a
“Term Loan Payment”) in the amount of $110,000.  All outstanding principal owed
hereunder is due not later than 10:00 a.m. (Little Rock, Arkansas time) on the
Maturity Date in immediately available funds in Little Rock, Arkansas, to Agent,
for the benefit of the Lenders, at its addressed referred to in Section 11.4.
 Borrower acknowledges and understands that the Loan will not fully amortize
prior to the Maturity Date, and on the Maturity Date a final balloon payment of
all outstanding principal under the Term Loan Note and accrued interest thereon
shall be due and payable in full.

Section 3.05.

Prepayments.  Section 4.2(b) of the Credit Agreement is hereby amended and
restated its entirety as follows:

(b)

Mandatory Prepayment.  Borrower shall use to prepay the outstanding principal of
the Term Loan all net proceeds (taking into account any underwriting discounts
or commissions and other reasonable transaction costs, fees and expenses
properly attributable to such transaction payable in connection therewith,
excluding any of the foregoing payable to Borrower, any Guarantor, any
Subsidiary or any Affiliate of any of the foregoing) of (i) any disposition of
all or any part of its assets permitted hereunder, (ii) any Debt permitted to be
incurred hereunder, (iii) any insurance claim, or (iv) thirty-three percent
(33%) of any capital raised through the issuance of equity or cash proceeds
received from the exercise of outstanding warrants or any issuance of equity or
options to employees, consultants officers or directors. Prepayment made
pursuant to this Section 4.2(b) shall be applied to the Term Loan in the inverse
order of maturity.  Notwithstanding the foregoing, no prepayment shall be
required





THIRD MODIFICATION AGREEMENT (HII Technologies – Credit Agreement)

Page 6




--------------------------------------------------------------------------------

for (w) the transfer of assets to any Borrower or Guarantor to any other
Borrower or Guarantor; (x) sales or dispositions of assets the proceeds of which
are reinvested into like-kind assets in the business of Borrower or Guarantors
within 60 days after such assets are sold and to the extent that the current
market value of any such asset to be disposed of exceeds $75,000, the Majority
Lenders shall have first consented to such disposition; (y) the sale or discount
of accounts receivable arising in the ordinary course of business in connection
with the compromise or collection thereof (other than under the Account Purchase
Credit Agreement); provided, that in no event shall such amount exceed $100,000;
and (z) the May 2015 Equity Raise (except as set forth in Section 2.02 of the
Third Amendment).  

Section 3.06.

Reporting Requirement.  Section 8.1 of the Credit Agreement is hereby amended to
include the following new section:

(1)

as soon as available and in any event at the end of each week, a statement of
projected cash inflows and outflows for the nine (9) week period then beginning,
all prepared in accordance with GAAP on a consolidated basis and certified on
behalf of Borrower or such Guarantor, as applicable, by an appropriate officer
or other responsible party acceptable to Agent.

Section 3.07.

Fixed Charge Coverage Ratio.  Section 8.19(a) of the Credit Agreement is hereby
amended and restated in its entirety as follows:

(a)

Fixed Charge Coverage Ratio.  Borrower shall maintain at all times a Fixed
Charge Coverage Ratio, as determined on the last day of each fiscal quarter for
the twelve (12) month period then ending, of not less than:  (i) 0.70 to 1.00
for the period ending June 30, 2015, (ii) 0.65 to 1.00 for the period ending
September 30, 2015, (iii) 0.71 to 1.00 for the period ending December 31, 2015,
and (iv) 1.20 to 1.00 for the period ending March 31, 2016 and for each period
thereafter ending on the last day of each fiscal quarter.

Section 3.08.

Tangible Net Worth.  Section 8.19(b) of the Credit Agreement is hereby amended
and restated by deleting this section in its entirety and replacing it with the
phrase “[Intentionally Deleted].”

Section 3.09.

First Lien Leverage Ratio.  Section 8.19(c) of the Credit Agreement is hereby
amended and restated in its entirety as follows:

(c)

First Lien Leverage Ratio.  Borrower shall maintain at all times, as determined
on the last day of each fiscal quarter for the twelve (12) month period then
ending, a First Lien Leverage Ratio of no greater than (i) for the period ending
June 30, 2015, 5.20 to





THIRD MODIFICATION AGREEMENT (HII Technologies – Credit Agreement)

Page 7




--------------------------------------------------------------------------------

1.00; (ii) for the period ending September 30, 2015, 5.06 to 1.00; (iii) for the
period ending December 31, 2015, 4.65 to 1.00 and (iv) for the period ending
March 31, 2016, and for each period thereafter ending on the last day of each
fiscal quarter, 2.00 to 1.00.

Section 3.10.

EBITDA to Interest Expense Ratio.  Section 8.19(e) of the Credit Agreement is
hereby amended and restated in its entirety as follows:

(e)

Ratio of EBITDA to Interest Expense.  Borrower will not permit, as determined on
the last day of each fiscal quarter for such fiscal quarter then ending, the
ratio of EBITDA for the twelve-month period ending on such date to cash Interest
Expense for the twelve-month period ending on such date to be less than:  (i)
for the period ending June 30, 2015, 2.25 to 1.00, (ii) for the period ending
September 30, 2015, 1.85 to 1.00, (iii) for the period ending December 31, 2015,
2.00 to 1.00, and (iv) for each period ending during the calendar year 2016 and
each year thereafter, 4.75 to 1.00.

Section 3.11.

Authorized Shares.  Article VII of the Credit Agreement is hereby amended by
inserting the following as a new Section 8.25:

8.25

Authorized Shares. While any preferred shares of Borrower remain outstanding
with any right to convert such preferred shares into common shares, Borrower
shall at all times maintain a sufficient number of authorized and unreserved
shares of common stock to satisfy its obligation to reserve for issuance upon
conversion of such preferred shares.  

Section 3.12.

Distributions.  Section 9.5 of the Credit Agreement is hereby amended and
restated in its entirety as follows:

9.5

Dividends.  Declare or pay any Distributions except as set forth below
(“Permitted Distributions”):

(a)

Dividends payable solely in shares of (i) Borrower common stock or (ii) Borrower
Series B Preferred Stock in connection with the May 2015 Equity Raise;

(b)

So long as no Default or Event of Default has occurred and is continuing and
would not exist immediately after such payment, dividends in respect of
Borrower’s currently outstanding shares of its Series A Convertible Preferred
Stock and its Series B Preferred Stock issued in connection with the May 2015
Equity Raise; provided, that Borrower must deliver to Agent pro forma compliance
with the financial covenants set forth in Section 8.19 both before and after the
making of such Permitted Distribution;





THIRD MODIFICATION AGREEMENT (HII Technologies – Credit Agreement)

Page 8




--------------------------------------------------------------------------------



(c)

Issuances of Borrower’s common stock upon conversion or exercise of any equity
and/or debt instruments.

Section 3.13.

Subordinated Debt.  Section 9.10 of the Credit Agreement is hereby amended and
restated in its entirety as follows:

9.10

Subordinated Debt.  Permit any amendment or modification to the documents
evidencing or governing any subordinated debt permitted by the Majority Lenders
hereunder, or notwithstanding anything contained in any Subordination Agreement
to the contrary, directly or indirectly, voluntarily pay, prepay, defease or in
substance defease, purchase, redeem, retire, or otherwise acquire, any such
subordinated debt, including, but not limited to any Permitted Subordinated
Debt.

Section 3.14.

Subordinated Debt.  Section 10.1(c) of the Credit Agreement is hereby amended
and restated in its entirety as follows:

(c)

any covenant, agreement or condition contained in Section 8.1, 8.2, 8.3, 8.5,
8.6, 8.7, 8.8, 8.10, 8.11, 8.12, 8.13, 8.14, 8.15, 8.19, 8.20, 8.21, 8.22, 8.23,
8.25 or Article IX of this Agreement  is not fully and timely performed,
observed or kept in all material respects;




ARTICLE IV

GENERAL PROVISIONS




Section 4.01.

Closing Conditions.  As conditions precedent to the effectiveness of this
Amendment, all of the following shall have been satisfied:

(a)

Borrower shall have executed and delivered to Agent this Amendment;

(b)

Agent shall have received all resolutions, certificates or other documents as
Agent may request relating to the formation, existence and good standing of
Borrower, corporate authority for the execution and validity of this Amendment,
and all other documents, instruments and agreements and any other matters
relevant hereto or thereto, all in form and substance satisfactory to Agent.

Section 4.02.

Payment of Expenses.  Borrower agrees to provide to the Lenders, upon demand,
the reasonable attorneys’ fees and expenses of each Lender’s counsel and other
reasonable expenses incurred by such Lender in connection with this Amendment.  

Section 4.03.

Ratification.  Borrower hereby ratifies its Obligations and each of the
Transaction Documents to which it is a party, and agrees and acknowledges that
the Credit Agreement and each of the other Transaction Documents to which it is
a party shall continue in full force and effect after giving effect to this
Amendment.  Nothing in this Amendment extinguishes, novates or releases any
right, claim, Lien, security interest or entitlement of





THIRD MODIFICATION AGREEMENT (HII Technologies – Credit Agreement)

Page 9




--------------------------------------------------------------------------------

Lenders created by or contained in any of such documents nor is Borrower
released from any covenant, warranty or obligation created by or contained
therein except as specifically provided for herein.  

Section 4.04.

No Defenses.  Borrower hereby declares, as of the date hereof, it has no
set-offs, counterclaims, defenses or other causes of action against Agent or
Lenders arising out of the Facility, this Amendment or by any documents
mentioned herein or otherwise; and, to the extent any such setoffs,
counterclaims, defenses or other causes of action may exist, whether known or
unknown, such items are hereby waived by Borrower.

Section 4.05.

Nonwaiver of Events of Default.  Neither this Amendment nor any other document
executed in connection herewith constitutes or shall be deemed (a) a waiver of,
or consent by Lenders to, any default or event of default which may exist or
hereafter occur under any of the Transaction Documents, (b) a waiver by Lenders
of any of Borrower’s obligations under the Transaction Documents except as
specifically provided for herein, or (c) a waiver by Lenders of any rights,
offsets, claims, or other causes of action that Lenders may have against
Borrower.

Section 4.06.

Further Assurances.  The parties hereto shall execute such other documents as
may be reasonably necessary or as may be reasonably required, in the opinion of
counsel to Agent, to effect the transactions contemplated hereby and to protect
the liens and security interests of Lenders under the Transaction Documents, the
insurance thereof and the liens and/or security interests of all other
collateral instruments, all as modified by this Amendment.  Borrower also agrees
to provide to Agent such other documents and instruments as Agent reasonably may
request in connection with the modification of the Facility effected hereby.

Section 4.07.

Binding Agreement.  This Amendment shall be binding upon, and shall inure to the
benefit of, the parties hereto and their respective heirs, representatives,
successors and assigns.

Section 4.08.

Severability.  Borrower, Agent and Lenders intend and believe that each
provision in this Amendment comports with all applicable local, state or federal
laws and judicial decisions.  However, if any provision or provisions, or if any
portion of any provision or provisions, in this Amendment is found by a court of
law to be in violation of any applicable local, state or federal ordinance,
statute, law, administrative or judicial decision or public policy, and if such
court should declare such portion, provision or provisions of this Amendment to
be illegal, invalid, unlawful, void or unenforceable as written, then it is the
intent of Borrower, Agent and Lenders that such portion, provision or provisions
shall be given force to the fullest possible extent that they are legal, valid
and enforceable, that the remainder of this Amendment shall be construed as if
such illegal, invalid, unlawful, void or unenforceable portion, provision or
provisions were not contained herein and that the rights, obligations and
interests of Borrower, Agent and Lenders under the remainder of this Amendment
shall continue in full force and effect.

Section 4.09.

Counterparts.  For the convenience of the parties, this Amendment may be
executed in multiple counterparts, each of which for all purposes shall be
deemed to be an





THIRD MODIFICATION AGREEMENT (HII Technologies – Credit Agreement)

Page 10




--------------------------------------------------------------------------------

original, and all such counterparts shall together constitute but one and the
same agreement.  Delivery of an executed counterpart of a signature page of this
Amendment by telecopy, e-mail, facsimile or other electronic means shall be
effective as a delivery of a manually executed counterpart of this Amendment.

Section 4.10.

Choice of Law.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK AND APPLICABLE UNITED STATES FEDERAL
LAW.

Section 4.11.

ENTIRE AGREEMENT.  THIS AMENDMENT CONSTITUTES THE ENTIRE AGREEMENT BETWEEN THE
PARTIES HERETO WITH RESPECT TO THE SUBJECT HEREOF.  FURTHERMORE, IN THIS REGARD,
THIS AMENDMENT AND THE OTHER WRITTEN TRANSACTION DOCUMENTS REPRESENT,
COLLECTIVELY, THE FINAL AGREEMENT AMONG THE PARTIES THERETO AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF SUCH PARTIES.

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG SUCH PARTIES.





THIRD MODIFICATION AGREEMENT (HII Technologies – Credit Agreement)

Page 11




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment is executed effective as of the date first
written above.

BORROWER:

HII TECHNOLOGIES, INC.,

a Delaware corporation







By:  

/s/ Matthew C. Flemming

Matthew C. Flemming

Chief Executive Officer




APACHE ENERGY SERVICES, LLC,

a Nevada limited liability company







By:  

/s/ Matthew C. Flemming

Matthew C. Flemming

Chief Executive Officer




AQUA HANDLING OF TEXAS, LLC,

a Texas limited liability company







By:  

/s/ Matthew C. Flemming

Matthew C. Flemming

Chief Executive Officer




HAMILTON INVESTMENT GROUP,

an Oklahoma corporation







By:  

/s/ Matthew C. Flemming

Matthew C. Flemming

Chief Executive Officer




SAGE POWER SOLUTIONS, INC.,

a Texas corporation







By:  

/s/ Matthew C. Flemming

Matthew C. Flemming

Chief Executive Officer




[SIGNATURES CONTINUE ON FOLLOWING PAGE]





THIRD MODIFICATION AGREEMENT (HII Technologies – Credit Agreement)

Page 12




--------------------------------------------------------------------------------

LENDER:

MCLARTY CAPITAL PARTNERS SBIC, L.P.




By:

McLarty Capital Partners SBIC, LLC,

its general partner







By:  /s/Christopher D. Smith

Christopher D.Smith, Manager




[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

THIRD MODIFICATION AGREEMENT (HII Technologies – Credit
Agreement)                                                                   
Page 13

 

--------------------------------------------------------------------------------



AGENT:

HEARTLAND BANK,

an Arkansas state bank







By:  

/s/ Phil Thomas

Phil Thomas, Executive Vice President







[END OF SIGNATURE PAGE]





THIRD MODIFICATION AGREEMENT (HII Technologies – Credit Agreement)

Page 14




--------------------------------------------------------------------------------

SCHEDULE 1

Open Bank Accounts and the balances thereof

Name of Account Owner   Account Number Institution Balance





THIRD MODIFICATION AGREEMENT (HII Technologies – Credit Agreement)

Page 15


